State of Delaware Secretary of State Division of Corporations Delivered 11:33 AM 11/19/2010 FILED 11:33 AM 11/19/2010 SRV 101105605 - 4901940 FILE STATE OF DELAWARE CERTIFICATE OF FORMATION OF ASGI Corbin Multi-Strategy Fund, LLC FIRST.The name of the limited liability company formed hereby is: ASGI Corbin Multi-Strategy Fund, LLC. SECOND.The address of its registered office in the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington, New Castle County, Delaware, 19808. The name of its Registered Agent at such address is Corporation Service Company. THIRD.The limited liability company shall have perpetual existence, beginning on the date of filing its Certification of Formation. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation this 18th day of November, 2010. /s/ Lloyd Lipsett Lloyd Lipsett Authorized Person
